Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Walker on 02/24/2021.

The application has been amended as follows: 
Amend claim 1 as follows:
1. (Currently Amended) A low SAR zeolite, wherein said low SAR zeolite is selected from the group consisting of a ZSM-5 having a silica to alumina molar ratio of 17 or less, [and a dV/log(d) of at least 0.19.


Cancel nonelected claims 4-9 without prejudice.

Amend claim 11 as follows:
11. (Currently Amended) A mesoporous zeolite, comprising a ZSM-5 zeolite having a silica to alumina molar ratio of 17 or less, wherein said mesoporous zeolite has a dV/log(d) in the range of 0.3 to 100, a mesopore ratio in the range of 0.2 to 1.2, and a total 20 to 300 A diameter mesopore volume of at least 0.08 cc/g.

In claim 15, lines 1-2, replace “said low SAR zeolite” with:--said mesoporous zeolite--.

Cancel nonelected claims 16-20.

Before the first line of the specification please insert:--This application is a divisional of US 14/983901, filed 12/30/2015, now US Patent 10,626,019.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a low SAR ZSM-5 zeolite having the required mesopore volume and a pore structure such that dV/log(d) is at least 0.19.   There is not sufficient evidence of record to support a finding that the products of the prior art relied upon would be expected to inherently exhibit the required dV/log(d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732